DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 22 May 2019. Claims 1-10 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation requiring “wherein the hollow body fits movably into the open proximal end” as required by claim 2 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
In lines 11 and line 14 of paragraph 0024 (i.e. two instances), it appears the term "proximal end” should be reference to as “114” not “102.”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 2, it appears that the phrase “with proximal end (106”) and distal end (106’)” should read “with a proximal end (106”) and a distal end (106’).”
In line 4-5, it appears that the phrase “the interior volume” should read “an interior volume.”
In line 10, it appears that the phrase “the central longitudinal axes” should read “central longitudinal axes.”
In line 12, it appears that the phrase “the elongated blade” should read “the elongated blade fixture.”
In line 15, it appears that the phrase “the hollow drive shaft” should read “the partially hollow drive shaft.”
In line 19, it appears that the phrase “elongated blade” should read “elongated blade fixture.”
Claim 2 is objected to because of the following informality:

Claim 3 is objected to because of the following informality:
In line 2, it appears that the phrase “has a proximal and distal ends” should read “has proximal and distal ends.”
Claim 5 is objected to because of the following informality:
In lines 2, it appears that the phrase “between proximal end” should read “between the proximal end.”
Claim 7 is objected to because of the following informalities:
In line 9, it appears that the phrase “the interior volume” should read “an interior volume.”
In line 13, it appears that the phrase “the central longitudinal axis” should read “central longitudinal axes.”
In line 17, it appears that the phrase “the elongated blade” should read “the elongated blade fixture.”
In line 17, it appears that the phrase “the drive shaft” should read “the driving shaft.”
Claim 9 is objected to because of the following informalities:
In line 1, it appears that the phrase “a collar feature (116) located” should read “a collar feature (116) is located.”
In line 3, it appears that the phrase “cap slidably fitted” should read “cap is slidably fitted.”
Claim 10 is objected to because of the following informality:

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the elongated blade fixture fitting into the open proximal end (see paragraph 0027 of the specification), does not reasonably provide enablement for the hollow body fitting into the open proximal end. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The examiner can find nothing in the disclosure to indicate that the hollow body is capable of fitting movably into the open proximal end.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Note: It appears that amending lines 5, 7-8 and 10-11 (i.e. 4 instances) of claim 1 to read “the hollow body (106)” would overcome these rejections. For examination purposes, claim 1 will be treated as reading as such.
Claim 1 recites the limitation "the shaft aperture" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 14 of claim 1 to read “a shaft aperture” would overcome this rejection. For examination purposes, claim 1 will be treated as reading as such.
Claims 2, 3, 4, 5 and 6 each recite the limitation "The spring housing assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim (see line 1 of claim 1 referring to a “detachable trocar assembly”).
Note: It appears that amending line 1 of each of claims 2, 3, 4, 5 and 6 to read “The detachable trocar assembly” would overcome these rejections. For examination purposes, claims 2, 3, 4, 5 and 6 will be treated as reading as such.
Claim 2 recites the limitation “wherein the hollow body fits movably into the proximal end”. As best understood by the examiner, and in light of the specification, it is unclear as to exactly how this is possible.
Note: It appears that amending line 5 of claim 2 to read “wherein the elongated blade fixture fits movably into the open proximal end” would overcome this rejection. For examination purposes, claim 2 will be treated as reading as such.

Note: It appears that amending lines 2-3 of claim 3 to read “the elongated blade fixture (112) has a second mating feature on its distal end” would overcome this rejection. For examination purposes, claim 3 will be treated as reading as such.
Claim 4 recites the limitation "a spring housing cap (110)" in line 4. Claim 1 recites the limitation “a spring housing cap (110)” in line 3. Therefore, it is unclear as to if claim 4 is referring to a “spring housing cap” separate and distinct from that in claim 1.
Note: It appears that amending line 4 of claim 4 to read “the spring housing cap” would overcome this rejection. For examination purposes, claim 4 will be treated as reading as such.
Claim 5 recites the limitation "a trocar compression spring" in line 1. Claim 1 recites the limitation “a trocar compression spring (108)” in line 4. Therefore, it is unclear as to if claim 5 is referring to a “trocar compression spring” separate and distinct from that in claim 1.
Note: It appears that amending line 1 of claim 5 to read “the trocar compression spring” would overcome this rejection. For examination purposes, claim 5 will be treated as reading as such.
Claim 7 recites the limitation "the open proximal end" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 5 of claim 7 to read “an open proximal end” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 7 recites the limitation "the spring housing cap" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 8 of claim 7 to read “a spring housing cap” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 7 recites the limitation "the trocar compression spring (108) and spring retention feature (119)" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending lines 8-9 of claim 7 to read “a trocar compression spring (108) and spring retention feature (119)” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 7 recites the limitation "the elongated blade fixture" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 12 of claim 7 to read “an elongated blade fixture” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 7 recites the limitation "the first mating feature and second mating feature" in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending lines 14-15 of claim 7 to read “a first mating feature and a second mating feature” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 7 recites the limitation "the proximal end" in line 22. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 22 of claim 7 to read “a proximal end” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 8 recites the limitation "a proximal and distal ends with a second mating feature on its distal end" in line 1. Claim 7 recites the limitation a “proximal end” in line 22. Therefore, it is unclear as to if claim 8 is referring to a “proximal end” separate and distinct from that in claim 7.
Note: It appears that amending line 2 of claim 8 to read “a distal end with a second mating feature” would overcome this rejection. For examination purposes, claim 8 will be treated as reading as such.
Claim 9 recites the limitation "a spring housing cap (110)" in line 3. Claim 7 recites the limitation “a spring housing cap (110)” in line 8. Therefore, it is unclear as to if claim 9 is referring to a “spring housing cap” separate and distinct from that in claim 7.
Note: It appears that amending line 3 of claim 9 to read “the spring housing cap” would overcome this rejection. For examination purposes, claim 9 will be treated as reading as such.
Claim 10 recites the limitation "a trocar compression spring" in line 1. Claim 7 recites the limitation a “trocar compression spring (108)” in line 9. Therefore, it is unclear 
Note: It appears that amending line 1 of claim 10 to read “the trocar compression spring” would overcome this rejection. For examination purposes, claim 10 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nino et al. (U.S. Patent Application Publication 2016/0199073).
Regarding claims 1-5, Nino et al. disclose (as to claim 1) a detachable trocar assembly (100) comprising a hollow body (106) with a proximal end (i.e. left-most end of 106 as best seen in Figure 3) and a distal end (i.e. right-most end of 106 as best seen in Figure 3); wherein the distal end is fixedly attached to (see paragraph 0030) a spring housing cap (110), a trocar compression spring (108) and spring retention feature (119) are enclosed within an interior volume (i.e. volume defined by interior of 106 as best seen in Figures 6A-6C) of the hollow body, the trocar compression spring is capable of being compressed between the spring retention feature and a spring catching feature (107) located at the proximal end of the hollow body, at least a portion of an elongated blade fixture (112) having a proximal end (114) and a distal end (102), is slidably disposed within the hollow body with central longitudinal axes (i.e. axes defined along as to claim 2) the assembly further comprises a driver handle (202) with the at least partially hollow driving shaft affixed thereto; a first mating feature (see paragraph 0024) on an open proximal end (220) of the driving shaft opposite the driver handle; and, wherein the elongate blade fixture (i.e. see Figures 6A-6B) fits movably into the proximal end, wherein (as to claim 3) the assembly further comprises the elongated blade fixture having a second mating feature (see paragraph 0024) on its distal end; and, the spring retention feature is located on the elongated blade fixture between the proximal and distal ends (see Figure 3), wherein (as to claim 4) the assembly further comprises a collar feature (116) located on the elongated blade fixture between the spring retention feature and the distal end (see Figure 3); and, the spring housing cap slidably fitted around the elongated blade fixture between the spring retention feature and the collar feature (see Figure 6A), and wherein (as to claim 5) the assembly further comprises the trocar compression spring slidably fitting around the elongated blade fixture between 
	Regarding claims 7-10, Nino et al. disclose (as to claim 7) a method of forming a pilot hole comprising positioning a matched medical plate (300) having one or more apertures (302) with curved guides (i.e. guide defined by curved sides of 300 as best seen in Figure 7) adjacent to the bone tissue such that at least one of the one or more apertures is oriented toward the bone tissue (see Figure 8) (see paragraphs 0032-0035); movably fixing a spring housing (106) within an open proximal end (220) of a driving shaft (206) attached to a driver handle (202); the spring housing comprising a hollow body (i.e. body defined by 106) with a proximal end (i.e. left-most end of 106 as best seen in Figure 3) and a distal end (i.e. right-most end of 106 as best seen in Figure 3); wherein the distal end is fixedly attached to a spring housing cap (110), a trocar compression spring (108) and spring retention feature (119) are enclosed within an interior volume (i.e. volume defined by interior of 106 as best seen in Figures 6A-6C) of the spring housing, the trocar compression spring is capable of being compressed between the spring retention feature and a spring catching feature (107) located at the proximal end of the spring housing, at least a portion of an elongated blade fixture (112) is slidably disposed within the spring housing with central longitudinal axes (i.e. axes defined along 112 and 106) of the elongated blade fixture and the spring housing being coaxially aligned (alignment as best seen in Figures 6A-6C); wherein a first mating feature (see paragraph 0024) and a second mating feature (see paragraph 0024) are detachably engaged such that the driving shaft and the elongated blade fixture are detachably connected in coaxial alignment and retained via a control pin (218) of the as to claim 8) the elongated blade fixture has a distal end (102) with a second mating feature (see paragraph 0024); and the spring retention feature is located on the elongated blade fixture between the proximal and distal ends (see Figure 3), wherein (as to claim 9) a collar feature (116) is located on the elongated blade fixture between the spring retention feature and the distal end; and the spring housing cap is slidably fitted around the elongated blade fixture between the spring retention feature and the collar feature (see Figure 3), and wherein (as to claim 10) the trocar compression spring is slidably fitted around the elongated blade fixture between proximal end and the spring retention feature (see Figures 6A-6B) (see Figures 1-10, and paragraphs 0022-0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nino et al. (U.S. Patent Application Publication 2016/0199073) in view of Soliman (U.S. Patent 8,936,600).
	Nino et al. disclose the claimed invention except for wherein the assembly further comprises a toroid at the proximal end of the hollow body forming an extended curved annular wall surface. Soliman teaches the use of an assembly (see Figure 11) comprising a body (301) with a proximal end (306) having a toroid (308) surrounding a portion thereof which forms an extended curved annular wall surface (i.e. surface defined by exterior of 308 as best seen in Figure 11) (see Figure 11 and column 5, lines 29-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nino et al. with wherein the assembly further comprises a toroid at the proximal end of the hollow body forming an extended curved annular wall surface in view of Soliman in order to provide a system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775